Mr. Chief Justice Neil
delivered the opinion of the Court.
The appeal in this case from the Chancery Court of Roane County was improvidently prayed and granted to this Court. We think the Court of Appeals has jurisdiction of the appeal for the following reasons.
The complainants, the State of Tennessee on relation of Crass and others, filed an original bill in the Chancery Court against the defendant, who was the mayor of the Town of Oliver Springs, seeking to recover certain sums of money which had been unlawfully paid him for services rendered as mayor and to dismiss him from office, also to adjudge him ineligible to hold said office for ten years. The suit is based upon the following Sections of the Code, 1874, 1875 and 1876, which provide:
1874. “ Public officers not to be interested in public contracts. — It shall not be lawful for any officer, committeeman, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend, any work or any contract in which any municipal corporation, county, or the state, shall or may be interested, to be directly or indirectly interested in any such contract.”
1875. “Forfeiture of all payment and compensation.— Should any person, acting as such officer, committeeman, director, or other person above referred to, he or become directly or indirectly interested in .any such contract, he shall forfeit all pay and compensation therefor.”
1876. “Dismissed from office, etc.- — Such officer shall be dismissed from such office he then occupies, *575and be ineligible for tbe same or a similar position for ten years. ’ ’
Numerous cases based upon tbe foregoing Code Sections bave been appealed from tbe lower courts from time to time, but without exception all sucb appeals were to tbe Court of Appeals. Hope v. Hamilton County, 101 Tenn. 325, 47 S. W. 487, was an appeal to tbe old Court of Civil Appeals and later was reviewed by this Court; City of Knoxville v. Christenberry, 147 Tenn. 286, 247 S. W. 98, was considered by tbe Court of Appeals and later reviewed by this Court on petition for certiorari. Tbe same procedure was followed in Peeler v. Luther, 175 Tenn. 454, 135 S. W. (2d) 926; Savage v. Mynatt, 156 Tenn. 119, 299 S. W. 1043; State ex rel. v. Ward, 163 Tenn. 265, 43 S. W. (2d) 217; and Cagle v. Benton County, 181 Tenn. 235, 181 S. W. (2d) 1.
While this suit seeks a dismissal from public office, it does not involve tbe right to bold sucb office, hence this Court does not bave jurisdiction under Code Section 10618. It seems to be the accepted practice, as shown by the foregoing decisions, that appeals in all cases based upon a violation of Code Sections 1874 et seq. should be to tbe Court of Appeals. An order will be entered transferring tbe case.